Respondent was admitted to the Bar by this court in 1976 and maintained an office for the practice of law in the City of Saratoga Springs at the time of the occurrences underlying this attorney disciplinary proceeding. Petitioner Committee on Professional Standards moves to confirm the report of the Referee which sustained all but one of the 16 specifications contained in the six charges against respondent. The motion is unopposed.
The first three of the six charges against respondent allege that he neglected legal matters entrusted to him by various clients. The fourth charge alleges that respondent failed to cooperate with petitioner in its investigations. The fifth charge *938alleges that respondent commingled his clients’ funds in a single bank account with other office and personal funds. Finally, the sixth charge alleges that respondent temporarily converted clients’ funds on several occasions by drawing checks on the aforementioned account which caused the balance thereof to fall below the amounts then owed and ostensibly held in trust for his clients (see, 22 NYCRR 806.18 [a]).
With respect to the charges against him, either respondent does not dispute the factual allegations underlying the charges or his testimony is contradicted by other testimony and evidence introduced at the hearing before the Referee. Accordingly, petitioner’s motion to confirm the report of the Referee is granted.
In mitigation, respondent asserts, inter alia, that no clients or third persons were injured as a result of his conduct. Although we take this factor into consideration in determining the appropriate sanction to be imposed, we also consider respondent’s prior disciplinary history. Not only has he been admonished by petitioner on three separate occasions since 1982, but he has also been censured by this court for prior instances of client neglect and failure of cooperation with petitioner (Matter of Rosenberg, 118 AD2d 887). In light of such ample previous warning, and under all of the circumstances presented herein, we are of the view that respondent should be suspended from the practice of law for a period of six months.
Motion to confirm Referee’s report granted; respondent suspended from the practice of law for a period of six months, the date of commencement to be fixed in the order to be entered hereon. Kane, J. P., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.